Order entered April 24, 2014




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-12-01119-CR
                                   No. 05-12-01120-CR

                        ROBERT DESHON THOMAS, Appellant

                                             V.

                           THE STATE OF TEXAS, Appellee

                   On Appeal from the Criminal District Court No. 7
                                 Dallas County, Texas
                  Trial Court Cause No. F09-61035-V and F09-61036-V

                                         ORDER
      Appellant’s April 1, 2014 motion for discovery of grand jury transcripts is DENIED.




                                                   /s/   LANA MYERS
                                                         JUSTICE